UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of February 4, 2014 there were 5,650,312 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of December 31, 2013 and June 30, 2013 3 Consolidated Statements of Net Income (unaudited) for the three and six months ended December 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (unaudited) for the three and six months ended December 31, 2013 and 2012 5 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the six months ended December 31, 2013 and2012 6 Consolidated Statements of Cash Flows (unaudited) for the six months ended December 31, 2013 and 2012 7-8 Notes to Unaudited Consolidated Financial Statements 9 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3 Quantitative and Qualitative Disclosures About Market Risks 37 Item4 Controls and Procedures 37 PART II — OTHER INFORMATION Item1 Legal Proceedings 37 Item1A Risk Factors 38 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 38 Item3 Defaults Upon Senior Securities 38 Item4 Mine Safety Disclosures 38 Item5 Other Information 38 Item6 Exhibits 38 SIGNATURES 40 2 PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS December 31, June 30, (Unaudited) Cash and due from banks $ $ Federal funds sold and other short-term investments Cash and cash equivalents Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans held for sale Loans, net of allowance for loan losses of $5,492 at December 31, 2013 and $5,414 at June 30, 2013 Other real estate owned Premises and equipment, net Accrued interest receivable Deferred tax asset, net Bank-owned life insurance Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Short-term borrowings Long-term debt Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies Preferred stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common stock ($.01 par value, 25,000,000 shares authorized; 8,020,607 issued at December 31, 2013 and 7,982,976 issued at June 30, 2013; 5,648,848 outstanding at December 31, 2013 and 5,629,099 outstanding at June 30, 2013) 80 80 Additional paid-in capital Unearned compensation - ESOP (339,197 shares unallocated at December 31, 2013 and 360,397 shares unallocated at June 30, 2013) ) ) Unearned compensation - equity incentive plan ) ) Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost (2,371,759 shares at December 31, 2013 and 2,353,877 shares at June 30, 2013) ) ) Total stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF NET INCOME (Dollars in thousands, except share and per share data) Three Months Ended December 31, Six Months Ended December 31, (Unaudited) Interest and dividend income: Loans, including fees $ Debt securities Dividends 6 7 10 14 Federal funds sold and other short-term investments 9 10 22 14 Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Customer service fees Gain on sales of loans, net Increase in cash surrender value of bank-owned life insurance Other Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment Data processing services Advertising Net loss (gain) on other real estate owned 15 - 19 ) FDIC insurance assessment 99 88 Other general and administrative Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) The components of comprehensive income and related tax effects are as follows: Three Months Ended December 31, Six Months Ended December 31, (Unaudited) Net income $ Other comprehensive loss: Unrealized holding losses on available-for-sale securities ) Tax effect ) ) ) (3
